United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Gainesville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1770
Issued: March 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 12, 2011 appellant, through her attorney, filed a timely appeal from a May 4,
2011 merit decision of the Office of Workers’ Compensation Programs’ (OWCP) hearing
representative which affirmed the termination of her compensation benefits. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
benefits effective May 9, 2010 on the grounds that she no longer had any residuals or disability
causally related to her accepted employment-related injuries.
On appeal, appellant’s counsel contends that OWCP’s decision was contrary to fact and
law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on June 5, 1989 appellant, then a 48-year-old nursing assistant,
sustained a left hip and leg injury as a result of lifting a patient into an ambulance. It accepted
her claim for lumbar strain and aggravation of degenerative disc disease. Appellant stopped
work on the date of injury and returned to light duty on October 27, 1989. She stopped work
again on February 12, 1990 and filed a claim for recurrence of disability. Appellant was placed
on the periodic rolls for disability compensation.
In letters dated May 1 and 14, 2009, OWCP requested that appellant submit update
medical evidence regarding her accepted medical conditions to establish that her entitlement to
continuing compensation payments.
In a May 6, 2009 report, Dr. Edward J. Sambey, an orthopedic surgeon, related that
appellant had a work-related back injury in the late 1980s and was disabled from work since
1989. Appellant complained of intermittent and episodic back pain and informed him that there
was no change in her status. Upon examination, Dr. Sambey reported normal findings on her
cranial nerve and peripheral neurovascular examination. Appellant’s coordination, balance and
hip were intact and her reflexes, distal motor and sensory examinations were also within normal
limits. Dr. Sambey observed that her posterior tibialis and dorsalis pedis purposes were plus 2,
but her Faber’s test was negative. He further noted some posterior tightness with straight leg
raising maneuver on the left, but otherwise appellant’s straight leg raise test was negative.
Appellant described pain in her bilateral flanks, crests, buttocks and left groin. Range of motion
was 60 degrees flexion, 20 degrees extension and 30 degrees lateral bending. Dr. Sambey
diagnosed chronic lumbar pain with degenerative spondylitic changes. He stated that he did not
have any previous paperwork for comparison, but it was his understanding that appellant had
been disabled for a chronic back condition as a result of a work injury for over 20 years and he
found no reason to think that her status had changed.
On June 18, 2009 OWCP referred appellant, together with a statement of accepted facts
and the medical record, to Dr. David Lotman, a Board-certified orthopedic surgeon, for a second
opinion examination to determine the extent of her continuing employment-related residuals and
disability. The statement of accepted facts noted that her June 22, 1989 traumatic injury claim
had been accepted for lumbar strain and aggravation of degenerative disc disease. In a
September 29, 2009 report, Dr. Lotman noted appellant’s complaints of midline low back pain
when she stood or walked too much. He reviewed the statement of facts and her medical records
and provided an accurate history of injury. Upon examination, Dr. Lotman observed normal
lumbar lordosis and slight midline discomfort to palpation at the lumbosacral junction and the
left sacroiliac joint. Appellant’s right and left lateral tilt reached 25 degrees with left paraspinous
pain, forward flexion was to the mid tibia and extension was some 25 degrees. Both flexion and
extension were limited by midline discomfort at the lumbosacral junction. Appellant’s
Trendelenburg and straight leg raise tests were negative bilaterally. Dr. Lotman noted that
during the testing pressure was applied to the left sacroiliac joint with no complaints. He
observed normal and symmetric strength and sensation with no clonus.
Dr. Lotman reviewed appellant’s diagnostic reports and noted that his objective findings
were restricted to the abnormalities on her diagnostic studies. He diagnosed mechanical

2

instability lumbosacral spine with disc osteophyte complexes L3-4 and L5. Regarding
appellant’s accepted injury for lumbar sprain, Dr. Lotman found no objective findings to support
the diagnosis of a lumbar sprain and no physical findings consistent with a permanent
aggravation of degenerative disc disease. He determined however that she still had residuals of
her accepted June 5, 1989 work injury and stated that the previous disc herniation at L4 had
evolved into a disc osteophyte complex. Based on the radiographic studies, Dr. Lotman
concluded that appellant developed disc osteophyte complexes above and below the L4 level.
He opined that she was capable of working in a sedentary position for eight hours a day with
restrictions.
In a September 29, 2009 work capacity evaluation form, Dr. Lotman restricted appellant
to no reaching above the shoulder, twisting, bending, stooping, squatting, climbing or kneeling
and no pushing, pulling or lifting less than 25 pounds.
OWCP determined that there was a conflict in medical opinion between Dr. Sambey and
Dr. Lotman as to whether appellant had any continuing residuals or disability due to her accepted
employment injuries. On January 15, 2010 it referred her, together with a statement of accepted
facts and the medical record, to Dr. Brian E. Haycook, a Board-certified orthopedic surgeon, for
an impartial medical examination.
In a March 17, 2010 report, Dr. Haycook examined appellant that day and found no
objective findings to support a diagnosis of lumbar strain. He opined that her complaints were
purely subjective. Dr. Haycook reported that because appellant’s conditions had been ongoing
for the past 21 years he believed that her lumbar strain and aggravation of degenerative disc
disease had long resolved and that her current symptoms resulted from her underlying arthritis.
He stated that he found no evidence of any residuals of her 1989 work injury and reported that
she had reached maximum medical improvement. Dr. Haycook also stated that appellant was
capable of doing at least medium work, light duty or sedentary work and recommended that she
undergo a functional capacity evaluation examination to identify her specific work restrictions.
On April 1, 2010 OWCP issued a notice of proposed termination of appellant’s disability
compensation and medical benefits based on Dr. Haycook’s March 17, 2010 medical report.
Appellant was advised that she had 30 days to submit additional relevant evidence or argument if
she disagreed with the proposed action. No additional evidence was received.
In a decision dated May 7, 2010, OWCP finalized appellant’s termination for medical
and wage-loss compensation benefits effective May 9, 2010. It found that Dr. Haycook’s
March 17, 2010 report represented the weight of the medical evidence in establishing that her
accepted conditions had ceased and that she no longer had any residuals or disability causally
related to her accepted employment injuries.
On May 12, 2010 appellant, through counsel, requested a telephone hearing.
In a June 2, 2010 magnetic resonance imaging (MRI) scan report, Dr. Frans Van Dijk, a
Board-certified diagnostic radiologist, observed mild disc bulging, mild desiccation and mild
ligamentum hypertrophy, but no spinal stenosis. He also noted mild degenerative marrow
edematous changes at the anterior of L3-4 and minimal change anteriorly to the right at L4-5.

3

Dr. Van Dijk diagnosed moderate left parasagittal disc herniation of T12-L1, central mild disc
herniation of L1-2, disc bulging and multilevel neural foraminal narrowing.
By decision dated July 30, 2010, an OWCP hearing representative set aside the May 7,
2010 decision finding that Dr. Haycook’s opinion was insufficient to constitute the weight of the
evidence. The case was remanded to request a supplemental report with fully-reasoned opinion
as to whether appellant sustained disc osteophyte complexes above and below the L4 level
causally related to the June 5, 1989 employment injury and whether her accepted conditions of
lumbar strain and permanent aggravation of degenerative disc disease had resolved. Appellant’s
wage-loss compensation and medical benefits were reinstated beginning May 9, 2010.
On August 4, 2010 OWCP received reports from Dr. Raul B. Zelaya, a Board-certified
orthopedic surgeon. On a May 27, 2010 Dr. Zelaya noted appellant’s complaints of low back
pain. He provided an accurate history of injury that in 1989 she injured her back when lifting a
patient at work. Upon examination, Dr. Zelaya observed mild pain upon compression of the
right and left sciatic notch. Appellant’s straight leg raise test was positive in the sitting and
recumbent position and deep tendon reflexes of both lower extremities were 1+ equal and
bilateral. X-rays of her lumbar spine revealed a straightening of the lumbar lordosis with muscle
spasticity. Dr. Zelaya diagnosed discogenic disease with compressive radiculopathy. He
recommended an MRI scan of the lumbar spine and advised appellant to avoid pushing, pulling
or lifting anything heavier than 5 to 10 pounds and any bending, walking or going up and down
stairs in a repetitive fashion.
In a June 10, 2010 report, Dr. Zelaya stated that appellant returned to the office after
obtaining an MRI scan of the lumbar spine. The MRI scan revealed significant discogenic
disease affecting all levels of the lumbar spine and sacrum from T12/L1 to L5/S1 with multiple
herniated discs of the bulging type, the worse being at the levels of L3/L4 and L4/L5. Dr. Zelaya
also noted facet syndrome associated with degenerative joint disease and multiple neural
foraminal stenosis.
In letters dated August 6 and September 16, 2010, OWCP requested that Dr. Haycook
provide a supplemental report which included his reasoned opinion as to whether appellant had
disc osteophyte complexes above and below the L4 level causally related to the June 5, 1989
employment injury, whether the permanent aggravation of the degenerative disc disease had
resolved and when it resolved and whether she had any injury-related residuals or disability
related to injury-related osteophyte complexes. On September 17, 2010 Dr. Haycook responded
“no” to the question as to whether she had disc osteophyte complexes above and below the L4
level, causally related to the June 5, 1989 employment injury. He also stated that he did not find
that appellant’s aggravation of degenerative disc disease was permanent because typically these
aggravations resolved in 6 to 22 months.
In a memorandum to the district medical director, dated September 30, 2010, the claims
examiner (CE) advised that three attempts had been made to contact the referee physician to
obtain a clarification of his report. The CE cited correspondence dated August 6 and
September 2 and 16, 2010 and noted that Dr. Haycook’s responses had still not provided
rationale for his opinion that appellant’s disc osteophyte complexes were not related to her
employment injury, that her aggravation of disc disease had resolved in 6 to 22 months and also

4

had not provided a rationalized opinion regarding injury-related residual. The district medical
director stated that he had telephoned Dr. Haycook’s office twice “regarding report dated
September 17, 2010” following which he received a call from Dr. Haycook on October 1, 2010.
He related: “I explained [to] him that he needs to answer all three questions raised by CE on
September 16, 2010 with his reasoned medical opinion/medical rationale and complete
OWCP-5c form with any limitations. I told [Dr. Haycook] to submit the medical report with any
additional charge on HICFA-1500 form.”
In an October 15, 2010 supplemental report, Dr. Haycook stated that the finding of the
disc osteophyte complex above and below the L4 level was not causally related to the June 5,
1989 employment injury. He explained that the radiographic findings were not the result of an
acute injury such as lifting or twisting but were indicative of a chronic degenerative process that
developed overtime. Dr. Haycook noted that appellant sustained a lumbar strain as a result of the
June 5, 1989 employment injury, but stated that this injury should not be considered a permanent
aggravation of the underlying degenerative disc disease. He explained that lumbar strains were
typically treated with conservative modalities within a four- to six-month time period and
accordingly this type of injury would not result in permanent changes or injuries that would
require 21 years of treatment. Dr. Haycock further opined that appellant did not sustain any
permanent injuries or disability relating to her 1989 work injury and that the findings seen in the
radiographic studies were of a chronic degenerative nature, not directly related to her 1989
injury. He also reported that she should be able to perform any type of work with the only
restriction being her pain symptoms.
In a decision dated November 4, 2010, OWCP terminated appellant’s entitlement to
medical and wage-loss benefits effective November 21, 2010 as the medical evidence
demonstrated that she no longer suffered residuals from her accepted employment injury. It
found that Dr. Haycook’s March 17 and October 15, 2010 reports represented the weight of the
medical evidence to establish that her accepted conditions had resolved.
On November 10, 2010 appellant, through counsel, requested a telephone hearing. She
submitted various medical reports dated from July 16, 1990 to July 9, 1992 regarding her 1989
work-related injury.
On March 16, 2011 a telephone hearing was held.
In a decision dated May 4, 2011, an OWCP hearing representative affirmed the
November 4, 2010 decision terminating appellant’s entitlement to compensation benefits
effective November 21, 2010. The hearing representative found that Dr. Haycook’s reports
represented the weight of the medical evidence of record in establishing that she no longer had
any residuals of her employment-related injury.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.2 OWCP may not
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.3 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.6
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.7 This is called a referee examination and OWCP will select a
physician who is qualified in the inappropriate specialty and who has no prior connection with
the case.8 When there exists opposing medical reports of virtually equal weight and rationale
and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.9
In a situation where OWCP secures an opinion from an impartial medical examiner for
purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion. If the
specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be
referred to another appropriate impartial medical specialist.10
ANALYSIS
OWCP accepted that appellant sustained a lumbar strain and aggravation of degenerative
disc disease due to a June 5, 1989 employment incident when she lifted a patient into an

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
6

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

7

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
8

20 C.F.R. § 10.321.

9

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

10

See Phillip H. Conte, 56 ECAB 213 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

6

ambulance.11 Appellant stopped work and was placed on the periodic rolls. In a decision dated
May 7, 2010, OWCP terminated her wage-loss compensation and medical benefits based on the
report of the impartial medical specialist, Dr. Haycook, dated March 17, 2010. By decision
dated July 30, 2010, an OWCP hearing representative set aside the May 7, 2010 decision finding
that Dr. Haycook’s medical opinion did not constitute the weight of the evidence regarding
appellant’s continuing disability. The case was remanded for OWCP to request that
Dr. Haycook provide a supplemental report as to whether her accepted conditions had resolved.
On May 4, 2011 OWCP terminated appellant’s wage-loss compensation and medical benefits
based on the opinion of Dr. Haycook.
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits.
Following Dr. Haycook’s initial March 17, 2010 report, an OWCP hearing representative
found that Dr. Haycook’s opinion was insufficient to constitute the weight of the evidence
regarding her continuing work-related disability. The case was remanded for OWCP to request
that Dr. Haycook provide a supplemental report with a fully-reasoned opinion as to whether she
sustained disc osteophyte complexes above and below the L4 level causally related to the June 5,
1989 employment injury and whether her accepted conditions of lumbar strain and aggravation
of degenerative disc disease had resolved. OWCP thereafter made three attempts by
correspondence dated August 6 and September 2 and 16, 2010 to obtain clarification of his
reports. On September 17, 2010 it received handwritten notes from Dr. Haycook which
responded “no” to the question as to whether appellant had disc osteophyte complexes above and
below the L4 level, causally related to the June 5, 1989 employment injury and which noted that
her aggravation of degenerative disc disease was not permanent because typically these
aggravations resolved in 6 to 22 months.
The Board has explained that, if the impartial medical specialist is unable to clarify or
elaborate on his original report or if his supplemental report is also vague, speculative or lacking
in rationale, OWCP must submit the case record and a statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.12
OWCP had made three attempts to receive clarification from Dr. Haycook. In response it
received the vague and unrationalized handwritten notes of September 17, 2010 pursuant to the
request for a supplemental report. OWCP should have selected a second impartial medical
specialist and referred appellant for another examination. Rather, it, through the district medical
adviser, chose to call Dr. Haycook’s office and speak directly with him to elicit a rationalized
report regarding the issues central to the decision to terminate benefits. The Board has explained
in Carlton L. Owens, that oral communications or conversations between OWCP or one of its
medical advisers or consultants and the impartial medical specialist on disputed issues should not
11

The Board notes that the hybrid record in this case contains a FECA Nonfatal Summary which reports that
appellant’s accepted conditions were lumbar strain and aggravation of degenerative disc disease. These were the
accepted conditions identified in the statement of accepted facts dated June 18, 2009. The hearing representative on
July 30, 2010 however identified the accepted conditions as lumbar strain and permanent aggravation of
degenerative disc disease.
12

Raymond A. Fondots, 53 ECAB 637 (2002); see also Harold Travis, 30 ECAB 1071 (1979).

7

occur, as it undermines the appearance of impartiality. Such communication, the Board held,
must be in writing. As the Board explained, under 5 U.S.C. § 8123(a) medical opinion evidence
obtained from an impartial medical specialist should be based on a completely independent
evaluation and judgment and untrammeled by potential opinions expressed in oral
communications between OWCP and the impartial specialist.13
For these reasons the Board finds that Dr. Haycook’s medical opinion does not constitute
the special weight of the medical evidence. OWCP did not meet its burden of proof to terminate
appellant’s compensation.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective November 21, 2010 on the grounds that she no longer had any residuals
or disability causally related to her accepted employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT that the May 4, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

David W. Pickett, 54 ECAB 272 (2002); see also Carlton L. Owens, 36 ECAB 608 (1986).

8

